Title: Report on Appointment of Consul at Copenhagen, 10 January 1792
From: Jefferson, Thomas
To: Washington, George


          The Secretary of State having received information that the Merchants and Merchandize of the United States are subject in Copenhagen and other ports of Denmark to considerable extra duties, from which they might probably be relieved by the presence of a Consul there;
          Reports to the President of the United States: That it would be expedient to name a Consul, to be resident in the port of Copenhagen: That he has not been able to find that there is any citizen of the United States residing there: That there is a certain Hans Rodolph Saabye, a Danish subject and merchant of that place of good character, of wealth and distinction, and well qualified and disposed to act there for the United States, who would probably accept of the commission of Consul; but that that of Vice-Consul, hitherto given by the President to foreigners in ports where there was no proper American citizen, would probably not be accepted, because in this as in some other parts of Europe, usage has established it as a subordinate grade.
          And that he is therefore of opinion, that the said Hans Rodolph Saabye should be nominated Consul of the United States of America for the port of Copenhagen, and such other places within the allegiance  of his Danish Majesty as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance.
          
            Th: Jefferson Jan. 10. 1792.
          
        